Citation Nr: 0115584	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and her father




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1997 to October 
1998.

This appeal arises from an October 1999 rating decision of 
the Detroit, Michigan Regional Office (RO), which continued 
the noncompensable evaluation that had been assigned for the 
service connected left foot disability and denied entitlement 
to service connection for asthma.  Thereafter, by rating 
decision in May 2000, a 10 percent evaluation was assigned 
for the service connected left foot disability.  In regard to 
this claim, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that unlike claims for increased ratings, "staged ratings" 
or separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, the veteran did not appeal the initial rating 
decision dated in May 1999; however, she did perfect an 
appeal from an October 1999 rating decision.  When the 10 
percent evaluation was assigned by rating decision dated in 
May 2000, the RO assigned an effective date from the time 
that the veteran separated from service.  As a result, the 
Board will handle the instant claim under the holding in 
Fenderson and thereby determine whether staged ratings should 
be assigned for the left foot disability. 

The veteran appeared and offered testimony at a March 2001 
Travel Board hearing before the undersigned member of the 
Board.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the service connection claim for asthma, the 
veteran has not been afforded a VA pulmonary examination to 
include an opinion as to whether asthma was aggravated during 
active military service.  

With regard to the claim for a rating in excess of 10 percent 
for the left foot disability, VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the veteran 
was afforded VA orthopedic examinations in March and 
September 1999; however, the examiners did not have the 
veteran's claims folder available for the evaluation of her 
medical history.  In short, the VA orthopedic examinations of 
record are fundamentally flawed for the purposes of 
evaluating the claim for a higher evaluation for the service 
connected left foot disability.

Moreover, the veteran offered testimony concerning the degree 
of left foot disability at two hearings.  The testimony 
presented at the RO in April 2000, as compared to the 
testimony presented at the March 2001 Travel Board hearing, 
suggests a significant increase in symptomatology.  
Accordingly, following the gathering of all current treatment 
records, the veteran should be afforded a VA orthopedic 
examination to determine the current nature and extent of the 
service connected left foot disability.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
her for the service connected left foot 
disability and asthma since separation 
from service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder to include 
those from the Iron Mountain VA medical 
center.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and extent 
of the service connected left foot 
disability.  All disability should be 
evaluated in relation to its history in 
light of the whole recorded history.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  The examiner should provide 
accurate and fully descriptive assessment 
of all clinical findings relative to the 
service connected left foot disability.

4.  The veteran should be afforded a VA 
pulmonary examination.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  A 
copy of this Remand must be furnished to 
the examiner prior to the examination.  
Based on the current examination and a 
review of the complete medical record, 
the examiner should render a medical 
opinion as to whether it is at least as 
likely as not that the veteran's asthma 
underwent an increase in severity during 
service beyond the natural progress of 
the disease.  The underlined burden of 
proof must be used in the formulation of 
the medical opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for adjudication purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Green and 
Fenderson.  If the action taken remains 
adverse to the veteran in any way, she 
and her representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
her representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




